DETAILED ACTION
This is in response to applicant's communication filed on 06/22/2022, wherein:
Claim 1-15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2, 5-6, 8, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schorsch et al. (US 20170038847 A1).

Regarding claim 1, Schorsch discloses a system (Fig. 1-3), comprising:
a first electronic device including: one or more first processors; and first memory storing one or more first programs configured to be executed by the one or more first processors (Fig. 1 – wearable device 100 which includes processor 202 and storage subsystem 204 as shown in Fig. 2 and ¶0032-0034; Fig. 3 – first user device 306/314/322), the one or more first programs including instructions for: 
determining a context associated with a user of the first electronic device (Fig. 4 step 410 - ¶0077 – “Accordingly, at block 410, wearable device 306 can determine context information pertaining to the contemplated exchange. “Context information” as used herein can include any data or information that can affect decisions as to which (if any) data objects a user device (e.g., wearable device 306) should exchange with a specific other user device (e.g., wearable device 308)”).
detecting a second electronic device satisfies a distance criterion with respect to the first electronic device (¶0030 – “For example, wearable device 100 can detect whether the user has performed a greeting gesture (examples of which are described below) while another user device is in proximity”; Fig. 4 and step 402 and ¶0071 – “Process 400 can begin at block 402, where a user device belonging to one user (e.g., device 306) can detect that a user device belonging to a different user (e.g., device 308) is in proximity. For instance, an approximate distance between devices can be determined and compared to a threshold, with proximity being detected if the distance is less than the threshold”); 
in response to detecting the second electronic device satisfies the distance criterion with respect to the first electronic device (Fig. 4 step 410 is performed in response to Fig. 4 step 402 and ¶0071), determining whether propagation of the context to the second electronic device is permitted; in accordance with a determination that propagation of the context to the second electronic device is permitted and while the second electronic device satisfies the distance criterion with respect to the first electronic device, transmitting the context to the second electronic device (Fig. 4 step 412-416 and ¶0078 – “At block 412, wearable device 306 can select zero or more data objects to be shared with wearable device 308 based on the context information determined at block 410. For instance, wearable device 306 can implement a set of decision rules to select data objects based on one or more items of context information. In some embodiments, the decision rules can be defined using a decision tree, lookup table, or other structure or algorithm that matches a particular combination of one or more items of context information to a set of zero or more data objects to be shared when that combination of items of context information occurs”); and 
in accordance with a determination that propagation of the context to the second electronic device is not permitted, forgoing transmission of the context to the second electronic device (Fig. 4 step 410-412-414 where no data object is shared, ¶0078 – “At block 412, wearable device 306 can select zero or more data objects to be shared with wearable device 308 based on the context information determined at block 410. For instance, wearable device 306 can implement a set of decision rules to select data objects based on one or more items of context information. In some embodiments, the decision rules can be defined using a decision tree, lookup table, or other structure or algorithm that matches a particular combination of one or more items of context information to a set of zero or more data objects to be shared when that combination of items of context information occurs”; (¶0075 – “If other device 308 fails to confirm the greeting event, then no data objects are to be exchanged, and process 400 can return to block 402 to attempt to detect another greeting event”).

Regarding claim 2, Schorsch discloses the system of claim 1, further comprising: the second electronic device including: one or more second processors; and second memory storing one or more second programs configured to be executed by the one or more second processors (Fig. 3 – second electronic device 308/316/324 and ¶0058-0060 disclose second electronic device by other user that interact with first electronic device of first user), the one or more second programs including instructions for: in accordance with a determination that propagation of the context to the second electronic device is permitted and while the second electronic device satisfies the distance criterion with respect to the first electronic device (Fig. 4 step 410 is performed in response to Fig. 4 step 402 and ¶0071):
receiving the context from the first electronic device (Fig. 4 step 412-416 and ¶0078 – “At block 412, wearable device 306 can select zero or more data objects to be shared with wearable device 308 based on the context information determined at block 410”, which indicates that the second device 308 is receiving context information shared from the first device 306, ¶0081  - “Like wearable device 306, other device 308 can also be executing process 400”); and 
determining at least one context associated with a user of the second electronic device based on the received context (Fig. 4 and ¶0081 – “Like wearable device 306, other device 308 can also be executing process 400 … At block 420, any data objects that are received can be stored (e.g., as received data objects 238 in the implementation shown in FIG. 2). The received data objects can be stored in association with an identifier of the device that sent them and/or an identifier of the user of that device. In some embodiments, the stored identifier can facilitate associating data objects received from the same device (or same user) at different times with each other and/or with the user of the device that sent them. Received data objects can subsequently be presented to the user for review and/or further decisions”).

Regarding claim 5, Schorsch discloses the system of claim 1, wherein propagation of the context to the second electronic device is permitted when a relationship criterion for the users associated with the first and second electronic devices is satisfied (Fig. 5 and ¶0090 – 0096,  particularly on step 502-506-512-514-514).

Regarding claim 6, Schorsch discloses the system of claim 1, wherein propagation of the context to the second electronic device is permitted when the context is selected for sharing (Fig. 4 step 412-416 and ¶0078 – “At block 412, wearable device 306 can select zero or more data objects to be shared with wearable device 308 based on the context information determined at block 410. For instance, wearable device 306 can implement a set of decision rules to select data objects based on one or more items of context information. In some embodiments, the decision rules can be defined using a decision tree, lookup table, or other structure or algorithm that matches a particular combination of one or more items of context information to a set of zero or more data objects to be shared when that combination of items of context information occurs”).

Regarding claim 7, Schorsch discloses the system of claim 1, wherein propagation of the context to the second electronic device is permitted when the context meets a set of one or more privacy criteria (Fig. 5 and ¶0090 – 0096, ¶0106).

Regarding claim 8, Schorsch discloses the system of claim 1, wherein the user of the first electronic device is a first user, and a user of the second electronic device is a second user different from the first user (Fig. 3 – first device 306 belonging to user 302 and second device 308 belonging to user 304).

Regarding claim 13, Schorsch discloses the system of claim 1, wherein the context includes one or more of location, activity, or status (¶0020 – “In various embodiments, contextual information can include information about the sending device (e.g., current location, access to particular networks or other resources); about the user (e.g., user's current activity)”).

Regarding claim 14, the scope and content of the claim recites one or more non-transitory computer-readable storage mediums storing one or more first programs configured to be executed by one or more first processors of a first electronic device of the system of claim 1, therefore, being addressed as in claim 1.

Regarding claim 15, the scope and content of the claim recites a method performed at a first electronic device in the system of claim 1, therefore, being addressed as in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schorsch et al. (US 20170038847 A1) in view of Chatterjee (US 8386620 B2).

Regarding claim 3, Schorsch discloses the system of claim 2, however, silent on further details of claim 3.
Chatterjee discloses wherein the one or more second programs further include instructions for: displaying a current status for the user of the first electronic device on the second electronic device, wherein the current status is based on the received context (Fig. 2D. Fig. 5A-5D, col. 11 ln 6- col. 12 ln 2; col. 14 ln 50  0 col. 18 ln 2). 
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Schorsch to incorporate user interface for presenting presence information from Chatterjee because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide user ability to obtain information about nearby users.

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schorsch et al. (US 20170038847 A1) in view of Yang et al. (US 20160094936 A1).

Regarding claim 9, Schorsch discloses the system of claim 1, however, silent on details about wherein the user of the first electronic device is a first user, and a user of the second electronic device is the first user.
Yang discloses wherein the user of the first electronic device is a first user, and a user of the second electronic device is the first user (Fig. 1, ¶0015, ¶0037 disclose device 100 and multiple wearable device 130 belonging to user).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Schorsch to incorporate multiple source of context sensor from Yang because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to determine context of user from multiple devices.

Regarding claim 10, Schorsch discloses the system of claim 1, however, silent on further details of claim 10.
Yang discloses wherein the first electronic device includes one or more types of sensors for determining context, wherein at least one type of the one or more types of sensors is not included in the second electronic device  (¶0027, ¶0050 discloses wearable computing device 130 sensor collecting heart rate data, ¶0020 discloses mobile computing device 110 collecting location information through location sensor).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Schorsch to incorporate multiple source of context sensor from Yang because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to determine context of user from multiple devices.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schorsch et al. (US 20170038847 A1) in view of Alameh et al. (US 20190278354 A1).

Regarding claim 12, Schorsch discloses the system of claim 1, however, silent on further details about wherein determining the context includes determining a confidence value of the context is greater than a threshold confidence value.
Alameh discloses wherein determining the context includes determining a confidence value of the context is greater than a threshold confidence value (Fig. 1 and ¶0045-0050; ¶0047 – “At decision 110, the method 101 determines whether an aggregated sensor context determination confidence score from the inputs received from the sensors at step 108 exceeds a predefined confidence level threshold”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Schorsch to incorporate context confidence level determined before using high power sensor from Alameh because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to reduce power consumption for context determination.

Allowable Subject Matter
Claim 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643